Exhibit 10.2 H&R BLOCK, INC. 2003 LONG-TERM EXECUTIVE COMPENSATION PLAN PERFORMANCE SHARE UNITS GRANT AGREEMENT This Grant Agreement is entered into by and between H&R Block, Inc., a Missouri corporation ( “H&R Block”), and [Participant Name] (“Participant”). WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees of subsidiaries of H&R Block under the H&R Block, Inc. 2003 Long-Term Executive Compensation Plan (the “Plan”); WHEREAS, receipt of such Awards under the Plan are conditioned upon a Participant’s execution of a Grant Agreement within 180 days of [Grant Date], wherein Participant agrees to abide by certain terms and conditions authorized by the Compensation Committee of the Board of Directors; WHEREAS, the Participant has been selected by the Board of Directors, Compensation Committee, or the Chief Executive Officer of the Company as a key employee of one of the subsidiaries of H&R Block and is eligible to receive Awards under the Plan; WHEREAS, this Grant Agreement grants the right to receive shares of Common Stock, is intended to be a form of Performance Share under the Plan, and is designated as Performance Share Units (as defined in Section 1.19) to indicate shares of Common Stock are not delivered until vesting. NOW THEREFORE, in consideration of the parties’ promises and agreements set forth in this Grant Agreement, the sufficiency of which the parties hereby acknowledge, IT IS AGREED AS FOLLOWS: 1.Definitions.Whenever a term is used in this Grant Agreement, the following words and phrases shall have the meanings set forth below or as set forth in the Plan unless the context plainly requires a different meaning, and when a defined meaning is intended, the term is capitalized. 1.1Amount of Gain Realized.The Amount of Gain Realized shall be equal to the number of shares of Common Stock in which the Participant becomes vested pursuant this Grant Agreement multiplied by the Fair Market Value of one share of Common Stock on the date of vesting. 1.2Change of Control.Change of Control means the occurrence of one or more of the following events: (a)Any one person, or more than one person acting as a group, acquires ownership of stock of H&R Block that, together with stock held by such person or group, constitutes more than 50 percent of the total fair market value or total voting power of the stock of H&R Block.If any H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 1 one person, or more than one person acting as a group, is considered to own more than 50 percent of the total fair market value or total voting power of the stock of H&R Block, the acquisition of additional stock by the same person or persons shall not be considered to cause a Change of Control.An increase in the percentage of stock owned by any one person, or persons acting as a group, as a result of a transaction in which H&R Block acquires its stock in exchange for property will be treated as an acquisition of stock for purposes of this Section 1.2(a). (b)Any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of H&R Block possessing 35 percent or more of the total voting power of the stock of H&R Block.If any one person, or more than one person acting as a group, is considered to effectively control a corporation within the meaning of Treasury Regulation §1.409A-3(i)(5)(vi), the acquisition of additional control of the corporation by the same person or persons is not considered to cause a change in the effective control of the corporation. (c)A majority of members of H&R Block’s Board of Directors (the “Board”) is replaced during any 12-month period by directors whose appointment or election is not endorsed by two-thirds (2/3) of the members of the Board before the date of such appointment or election. (d)Any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from H&R Block that have a total gross fair market value equal to or more than 50 percent of the total gross fair market value of all of the assets of H&R Block immediately before such acquisition or acquisitions. For this purpose, gross fair market value means the value of the assets of H&R Block, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets.Notwithstanding the foregoing, there is no Change of Control event under this Section 1.2(d) when there is a transfer to an entity that is controlled by the shareholders of H&R Block immediately after the transfer. A transfer of assets by H&R Block is not treated as a change in the ownership of such assets if the assets are transferred to:(i) a shareholder of H&R Block (immediately before the asset transfer) in exchange for or with respect to its stock; (ii) an entity, 50 percent or more of the total value or voting power of which is owned, directly or indirectly, by H&R Block; (iii) a person, or more than one person acting as a group, that owns, directly or indirectly, 50 percent or more of the total value or voting power of all the outstanding stock of H&R Block; or (iv) an entity, at least 50 percent of the total value or voting power of which is owned, directly or indirectly, by a person described in (iii) above. For purposes of the foregoing, persons will be considered acting as a group in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended, and Section 409A of the Code. 1.3Code.Code means the Internal Revenue Code of 1986, as amended. 1.4Committee.Committee means the Compensation Committee of the Board of Directors for H&R Block, Inc. 1.5Common Stock.Common Stock means the common stock of H&R Block, Inc. H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 2 1.6Company.Company means H&R Block, Inc., a Missouri corporation, and includes its “subsidiary corporations” (as defined in Section 424(f) of the Internal Revenue Code) and their respective divisions, departments and subsidiaries and the respective divisions, departments and subsidiaries of such subsidiaries. 1.7Closing Price.Closing Price shall mean the last reported market price for one share of Common Stock, regular way, on the New York Stock Exchange (or any successor exchange or stock market on which such last reported market price is reported) on the day in question.In the event the exchange is closed on the day on which Closing Price is to be determined or if there were no sales reported on such date, Closing Price shall be computed as of the last date preceding such date on which the exchange was open and a sale was reported. 1.8Cumulative Three Year Pre-Tax Earnings.Cumulative Three Year Pre-Tax Earnings means the cumulative earnings of the Company from continuing operations before allowance for taxes for the three fiscal years ended in 2013, 2014 and 2015, as adjusted in the manner described in this definition.When calculating pre-tax earnings from continuing operations, the Board or Committee must make adjustments to disregard the occurrence during the Performance Period of any of the following or events involving the Company: (i) any recapitalization, reorganization, merger, acquisition, divestiture, consolidation, spin-off, split-off, combination, liquidation, dissolution, sale of assets, or other similar corporate transaction or event having substantially the same effect as any of the foregoing; (ii) any change in applicable tax laws or accounting principles; or (iii) any event that is treated under GAAP as being an extraordinary item. 1.9Disability.Disability or disabled means, determined in accordance with the following determination periods: (a)In the case of a Participant who has coverage under a group long-term disability program maintained by the Company, the Participant is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of at least three months under such program; or (b)In the case of a Participant who does not have coverage under a group long-term disability program maintained by the Company, the Participant is unable to engage in any substantial gainful activity for a period of at least 9 months by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. For this purpose, a Participant shall be deemed to have incurred a Disability on the last day of the applicable determination period above. 1.10Early Retirement.Early Retirement means the Participant’s voluntary Termination of Employment with the Company at or after the date the Participant has both reached age 55 but has not yet reached age 60, and completed at least five (5) years of service with the Company. H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 3 1.11Fair Market Value.Fair Market Value means the Closing Price for one share of Common Stock. 1.12Fiscal Year.Fiscal Year means the Company’s fiscal year ended April30. 1.13Good Reason Termination.Good Reason Termination shall mean Participant’s Termination of Employment which meets the definition of a “Good Reason Termination” under a written severance plan maintained by the Company that is applicable to the Participant.In the event that no written severance plan is applicable to the Participant, the definition of “Good Reason Termination” contained in any severance plan maintained by the Company that is applicable to employees at the same level as the Participant will govern. 1.14Last Day of Employment.Last Day of Employment means the date of a Participant’s Termination of Employment. 1.15Maximum Performance.Maximum Performance means the level of Pre-Tax Earnings for the Performance Period set by the Committee by the 162(m) Deadline that results in a 200% factor in the Payment Formula set forth in Section 2.5. 1.16162(m) Deadline.162(m) Deadline means the 90th day of the Fiscal Year for which the Targets are set. 1.17Peer Companies.Peer Companies are the companies in the S&P 500 as of the first day of the relevant period other than H&R Block.If a Peer Company ceases to be a member of the S&P 500 during the relevant period, then such company will be excluded from the calculation. 1.18Performance Period.Performance Period means the period commencing May 1, 2012 and ending April 30, 2015. 1.19Performance Share Units.Performance Share Units means the number of Performance Share Units awarded pursuant to this Grant Agreement in accordance with Section 2.5 or2.8. 1.20Qualifying Termination.Qualifying Termination shall mean Participant’s Termination of Employment which meets the definition of a “Qualifying Termination” under the written severance plan maintained by the Company that is applicable to the Participant.In the event that no written severance plan is applicable to the Participant, the definition of “Qualifying Termination” contained in any applicable severance plan maintained by the Company that is applicable to employees at the same level as the Participant will govern. 1.21Relative TSR.Relative TSR means the percentile placement of the Company’s Total Shareholder Return relative to the Total Shareholder Return of the Peer Companies.Relative Total Shareholder Return will be determined by ranking H&R Block and the Peer Companies from highest to lowest according to their respective Total Shareholder Returns.Based on this ranking, H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 4 the percentile performance of H&R Block relative to the Peer Companies will be determined as follows: P 1– R – 1 N “P” represents H&R Block's percentile performance which will be rounded, if necessary, to the nearest whole percentile (with 5 being rounded up).“N” represents the number of Peer Companies.“R” represents H&R Block’s ranking among the Peer Companies. 1.22Restricted Share Unit.Restricted Share Unit means a Restricted Share Unit granted to a Participant under the Plan, subject to such terms and conditions as the Committee may determine at the time of issuance. 1.23Retirement.Retirement or retire or similar terms means the Participant’s voluntary Termination of Employment with the Company at or after the date the Participant has reached age 60. 1.24S&P 500.S&P 500 means the 500 US companies listed by the Standard and Poor’s. 1.25Target Performance.Target Performance means the level of Pre-Tax Earnings for the Performance Period set by the Committee by the 162(m) Deadline that results in a 100% factor in the Payment Formula set forth in Section 2.5. 1.26Targets.Targets means the Threshold Performance, Target Performance and Maximum Performance for Pre-Tax Earnings for the Performance Period. 1.27Threshold Performance.Threshold Performance means the level of Pre-Tax Earnings for the Performance Period set by the Committee by the 162(m) Deadline that results in a 0% factor in the Payment Formula set forth in Section 2.5. 1.28Termination of Employment.Termination of Employment, termination of employment and similar references mean a separation from service within the meaning of Code §409A.A Participant who is an employee will generally have a Termination of Employment if the Participant voluntarily or involuntarily terminates employment with the Company.A termination of employment occurs if the facts and circumstances indicate that the Participant and the Company reasonably anticipate that no further services will be performed after a certain date or that the level of bona fide services the Participant will perform after such date (whether as an employee, director or other independent contractor) for the Company will decrease to no more than 20 percent of the average level of bona fide services performed (whether as an employee, director or other independent contractor) over the immediately preceding 36-month period (or full period of services if the Participant has been providing services for less than 36 months).For purposes of this Section 1.28, "Company" includes any entity that would be aggregated with the Company under Treasury Regulation 1.409A-1(h)(3). H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 5 1.29Total Shareholder Return.Total Shareholder Return for the Performance Period (or such shorter period provided in Section 2.8) for H&R Block and each Peer Company means the percentage for that entity for that period that is the quotient of:(i)the sum of the average fair market value per share of the entity's common stock for the last thirty (30) trading days of such period (the "Ending Value"), minus the average fair market value per share of the entity’s common stock for the most recent thirty (30) trading days preceding the beginning of such period (the “Beginning Value”), plus dividends (other than stock dividends) with respect to which the record date occurs during such period; divided by (ii)the Beginning Value.In the event of a stock split, reverse stock split or stock dividend having a record date during such year (whether of H&R Block or a Peer Company), the Committee shall adjust the Beginning Value by multiplying it by the ratio of the number of shares outstanding at the beginning of the period to the number of shares outstanding at the end of the period. 2.Performance Share Units. 2.1Grant of Performance Share Units.As of [Grant Date] (the “Award Date”), H&R Block hereby awards the Participant [Number of Shares Granted] Performance Share Units. 2.2Performance Period.Subject to Section 2.6, Performance Share Units shall become vested under Section 2.5, as shall be certified by the Committee in accordance with Section 2.9, based on the Company's satisfaction of the Targets during the Performance Period, and paid in accordance with Section 2.8 or 2.10, as applicable. 2.3Performance Goals.The Compensation Committee of the Board of Directors shall specify by the 162(m) Deadline the Targets to be met during the Performance Period or any sub-periods as a condition of payment pursuant to this Grant Agreement. 2.4Dividends and Voting Rights.Prior to the vesting of the Performance Share Units, the Participant shall not receive dividend payments, rather dividends will accumulate as if each Performance Share Unit represented one share of Common Stock and the accumulated dividends (without any interest) will be paid to the Participant within sixty(60) days after the end of the Performance Period to the extent of dividends that are attributable to shares of Common Stock that are paid to the Participant.Participant shall not have voting rights with respect to Performance Share Units. 2.5Payment Formula.The percentage of the Performance Shares that will vest (the “Earned Percentage”) shall be determined after the end of the Performance Period in accordance with this Section, except as otherwise provided in Section2.8.The Earned Percentage is the "Pre-Tax Earnings Percentage," multiplied by the "Relative TSR Factor."The Pre-Tax Earnings Percentage is based on achievement of Target with respect to Cumulative Three Year Pre-Tax Earnings as determined under the following table: H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 6 3 Year Cumulative Threshold Target Maximum Pre-Tax Earnings Percentage 0.0% 100.0% 200.0% Cumulative Three Year Pre-Tax Earnings For Cumulative Three Year Pre-Tax Earnings below Threshold Performance, the Earned Percentage shall be zero percent (0%).For Cumulative Three Year Pre-Tax Earnings between Threshold and Target, the Earned Percentage shall be interpolated between zero percent (0%) and one hundred percent (100%).For levels of Cumulative Three Year Pre-Tax Earnings between Target and Maximum, the Earned Percentage shall be interpolated between one hundred percent (100%) and two hundred percent (200%).For Cumulative Three Year Pre-Tax Earnings in excess of Maximum, the Earned Percentage shall be two hundred percent (200%). The Relative TSR Factor will be 75% if Relative TSR is at or below the 20th percentile.The Relative TSR Factor will be 125% if the Relative TSR is at or above the 80th percentile.Relative TSR between the 20th and 80th percentiles results in a Relative TSR Factor between 75% and 125%, based on straight line interpolation between the 20th and 80th percentiles. 2.6Vesting.Except as otherwise provided in this Grant Agreement, Participant shall become vested in the Performance Share Units only if Participant remains continuously employed by the Company throughout the Performance Period, and the Participant’s Termination of Employment before the end of the Performance Period shall result in forfeiture of all rights in the Performance Share Units and Participant shall not be entitled to a distribution of any shares of Common Stock related to such forfeited Performance Share Units. 2.7Acceleration of Vesting.Notwithstanding Section 2.6, and subject to Section 2.5, the Participant shall be entitled to pro-rata vesting of the Performance Share Units on the occurrence of any of the following events; provided that receipt of the benefits set forth in this Section 2.7 may be conditioned on the Participant executing and not revoking a release and separation agreement (and the deadline for executing and not revoking such agreement shall not delay the payment date of the shares to be issued pursuant to the vesting of the Performance Share Units).The pro-rata vesting of the Performance Share Units shall be based on the period between the first day of the Performance Period and the Participant’s Last Day of Employment.Such award shall be calculated and paid in accordance with Section 2.10. (a)Qualifying Termination.If a Participant experiences a Qualifying Termination, Participant shall be entitled to pro-rata vesting of any Performance Share Units that were awarded more than one year prior to the Qualifying Termination based on the achievement of the Targets as of the last day of the Performance Period. (b)Retirement.Upon Retirement or Early Retirement, Participant shall be entitled to pro-rata vesting of any Performance Share Units that were awarded more than one year prior to Retirement or Early Retirement based on the achievement of the Targets as of the last day of the Performance Period. H&R Block Inc., 2003 Long-Term Executive Compensation Plan Grant Agreement – Performance Share Units (2012) 7 (c)Disability.In the event Participant terminates employment due to Disability, Participant shall be entitled to pro-rata vesting of any Performance Share Units that were awarded more than one year prior to the Disability based on the achievement of the Targets as of the last day of the Performance Period. (d)Death.In the event Participant terminates employment due to Participant’s death, Participant’s estate shall be entitled to pro-rata vesting of any Performance Share Units that were awarded more than one year prior to Participant’s death based on the achievement of the Targets as of the last day of the Performance Period. 2.8Change of Control.Notwithstanding Sections 2.5 and 2.6, upon the occurrence of a Change of Control before the Participant has experienced Termination of Employment with the Company other than a termination described in Section 2.7, the Performance Share Units shall be cancelled and a number of Restricted Share Units shall be issued that equal the portion of the number of cancelled Performance Share Units that would become vested under Section 2.5 based on:(i) the assumption that performance would have been at Target Performance for Cumulative Three Year
